THOMAS Edgar Kidd was convicted of receiving stolen goods of the value of $161, knowing them to have been stolen, and was sentenced to imprisonment in the penitentiary. He claims that the court erred in several of its rulings during the trial, and that because of those errors the judgment should be reversed.
The people's evidence tended to show that on the night of December 25, 1934, Ray Hardesty and George Wahl burglarized a drug store in Denver; that they took a large quantity of liquor and cigarettes and sold them to the defendant, who kept a pool hall at Evergreen; and that when he received the property the defendant knew that it had been stolen.
[1] 1. The police officers installed a dictograph in the defendant's place of business. Police officer Stanton testified that on January 28, 1935, he saw Wahl and one Sanders enter the defendant's place of business; that thereupon he listened over the dictograph to a conversation; that he heard the defendant say to somebody that he would take all the cigarettes that they could get, and wished to pay them in return for those cigarettes in some "velvet," by which, the defendant explained, he meant counterfeit money. It is contended that this testimony was inadmissible because the speaker was not sufficiently identified as the defendant.
The witness testified that he had heard the defendant speak once when he was 25 feet distant, and again when he was 60 feet distant; that he had heard him "numerous times" over the dictograph, and was fairly familiar with his voice. The testimony concerning the identity of the speaker was sufficient to go to the jury. In important particulars the case differs from Miller v. People,70 Colo. 313, 201 P. 41, relied upon by the defendant. In that case the facts were different. Moreover, that case rested largely upon the testimony concerning *Page 482 
the conversation, and the court said that in the circumstances disclosed by the record the testimony was of doubtful competence and was "far from establishing the guilty of the defendant."
The court did not err in admitting the evidence.
[2] 2. Police officer Stanton, a witness for the people, gave damaging testimony against the defendant. For the purpose of affecting Stanton's credibility as a witness by showing his bias or hostility against the defendant, the defendant offered to prove by one Hobbs, one of the witnesses for the defense, that Stanton arrested the witness and put him in jail for 72 hours, telling him that unless the witness would testify to what he knew of and concerning the defendant, he (Stanton) would "pin something on him" or "hang something on him." The offer was rejected by the court and the defendant excepted to the ruling. The evidence was admissible for the purpose for which it was offered, and it should have been received. It was a circumstance to be considered by the jury in determining what weight they should give to Stanton's testimony. 28 R. C.L., p. 615. Considering the kind of evidence produced against the defendant, the exclusion of the offered evidence could not have been otherwise than prejudicial.
There are other assignments of error, but they need not be discussed.
The judgment is reversed, and the cause is remanded for a new trial.
MR. JUSTICE HILLIARD and MR. JUSTICE HOLLAND concur.